Per Curiam,.

Single-room occupancy in excess of two persons is not forbidden in a building subject to section 248 of the Multiple Dwelling Law, provided that the rooms conform to the requirements of the section. In order to procure an eviction it is incumbent on the landlord to show that they do not (Shapiro v. Collins, 6 A D 2d 1038, revg. 12 Misc 2d 71).
The final order should be reversed and a new trial ordered, with $30 costs to tenant to abide the event.
Concur — Hoestadter, J. P., Steuer and Tilzer, JJ.
Final order reversed, etc.